 

 

.(`ncn Oit|R_mJi_nl-'\'| R7 Dl\/ll: r\nr\..mgnrt l !:E!nd gg¢g §¢gg' incchl l Cl
9 \\~¢ UNITED sTA TES DIsTRICT CO URT
6 ' ` ` -
©:\` v v DISTRICT 0FAR12'0NA

1 ‘ . y,- § \z.n “’\§
UNITED STATES OF AMERICA CASE NUl\/[BERI \
`V.

CRIMINAL COMPLAINT

 

Charles Richard Manrow

I, the undersigned complainant, being duly sworn, state that the following is true and correct to .
the best of my knowledge and belief: l

On or about November 15, 2018, in the District of Arizona, defendant CHARLES RICHARD
MANRQW, by force, violence, and intimidation, did take from the person and presence of a bank l
teller, money belonging to and in the‘care, custody, control, management, and possession of First
Bank, located fat 1559 North Litchfleld Road, Goodyear, AriZona, the deposits of 'Which _Were then
federally insured by the Federal Deposit Insurance Corporation (FDIC_), and in the commission of the
`offense, used a dangerous Weapon or device, that is, a BB gun, in violation of Title 18 U.S.C. § 2113(a)
and (d) g ' _ l l

l further state that l am a Task Force Officer With the Federal Bureau of Investigation and that
this complaint 1s based on the following facts: _ '

See_ At_tached Aff`ldavit Incorporated By Refer_ence Herein.

Continued on the atta<@sheet and made a part hereof: lYes ` l:| l}Io
AUTHORIZED BY: Robert` . rooks, AUSA' ` l

Melony Barrett, Task Force'Officer, FBI’

 

 

Name of Complainant Signature of Compla‘?r,@lt-

‘SWorn to before me and subscribed in my presence _ 4
November 16, 2018 n at Phoenix, Arizona

 

 

Date , _ City and State

HONORABLE DEB ORAH M. FINE _
United States Magistrate Judge ' _ d 60

 

 

 

Name & Title of Judicial Offlcer ` , _ Signature of Judicial Officer

Case 2:18-mj-05167-DI\/|F Document 1 Filed 11/16/18 Page 2 of 5

AFFIDAVIT IN SUPPORT OF
A CRIMINAL`COMPLAINT

I, Melony Barrett, a Task Force Officer with the ll*`ederal Bureau of Investigation

(FBI), being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Detective with the Phoenix Police Department Robbery Unit and
assigned as a Task Force Office with the Federal Bureau of Investigation’s (FBI) in Arizona g
and am assigned to the Violent Crime Task Force. 1 have been a Police Officer since
February 1998 and a member of the Violent Crime Task Force since July 2018. Prior to
being assigned to the Violent Crime Task Force, l worked as a Detective investigating
robberies, extortions and kidnappings for over 7 years. Additionally, I was previously
assigned to the Drug Enforcement Bureau as a Detective and investigated human trafficking
and pandering for 6 years. v

2. 1 am investigating the criminal activities conducted on November 15 , 2018 at
First Bank, located at 1559 North Litchfield Road in Goodyear, Arizona. As shown below
there 1s probable cause to believe that CHARLES RICHARD MANROW committed a bank
robbery 1n violation of Title 18 U. S. C. § 2113.

3. The facts 1n this affidavit come from my personal observations, my training
and experience, and information obtained from other agents, law enforcement officers, and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter. All
United States currency stolen during the referenced robbery was federally insured by the
Federal Deposit lnsurance Corporation (“FDIC”).

'PRoBABLE CAUSE `

4. Robberv at First Bank. 1559 North Litchfield Road, Goodvear, AZ: On

November 15, 2018, at approximately 11:12 a.m., 'an unknown white male committed a

bank robbery at First Bank, located at 1559 North Litchfield Road, Goodyear, Arizona, a

l

Case 2:18-mj-05167-DI\/|F Document 1 Filed 11/16/18 Page 3 of5

federally insured financial institution. Afte_r entering the`ban'k, the suspect approached the
teller counter and placed a binder on the counter with a demand note which read “give me t
all the money, only in 100’s, 50’s, 20’s, 10’s and 5’s.” The suspect removed a black
handgun from the binder and placed it _on the top of the binder for the teller to see. The teller
complied and began removing cash from the register and placed it on the binder. The suspect
, told the teller he had a device that would activate an alarm and removed a small black object
from the binder. The suspect took the money; placed it in the binder and told the teller to
walk to the ladies bathroom. The suspect followed behind the teller and walked toward_the
parking lot. The suspect obtained approximately $1,270 in U.S. currency. The suspect was
observed by a witness entering a dark gray Toyota Corolla with an Oregon license plate.
.The suspect, as described by witnesses and captured on surveillance video, appears to be an
elderly male approximately 60-70 years old; 5’8”-5 ’10” tall, large chest, wearing a long
sleeve thermal style shirt; blue slacks; black shoes; white baseball ` hat; eyeglasses and
carrying a dark colored binder.

5. The teller told her co-workers that she was just robbed and 911 was called.
` Goodyear Police Department responded to the bank. An unmarked unit with three
Detectives was in they-area prior to the call being broadcast The unmarked unit observed a
gray T-oyota Corolla with an Oregon license plate of 327FYC traveling eastbound from the
bank. The vehicle was driven by an elderly male and a high risk traffic stop was conducted
at 13677 West McDowell -Road. The `driver, who was later identified CHARLES `
RICHARD MANROW (“MANROW”), complied with commands and was detained.' The`
teller was transported to_ the listed location and positively identified WNROW as the
suspect who robbed her. MANROW was transported to Goodyear Police Headquarters.

6. On November 15, 2018, the Honorable Tammara J. Wright, Maricopa County b
Superior .Court Judge, issued search warrant 2018-012032. This warrant authorized

investigators to conduct searches of: the above referenced gray color Toyota Corolla; the

Case 2:18-mj-OBlG7-DI\/IF Document 1 Filed 11/16/18 Page 4 of 5

person of MANROW for a DNA sample, fingerprints, and photos. On November 15, 2018,
investigators executed the search warrant. _
7. During this search, law enforcement found clothing and other items which
'were consistent with the surveillance 1mages from the robberies. Those items included:
- dark binder ` ' '
0 black BB gun 4 y
0 demand note
o electrical adapter
0 t a white baseball hat `
ve a white long sleeve thermal style shirt
0 blue dress pants
0 black shoes b
~ $1, 270 in U.s. Currency
8. MANROW 'was interviewed by your affiant During that interview,
MANROW was shown surveillance images from the robberies and he identified himself in
the photos. MANROW stated_ that he was recentlyreleased from prison and was residing at
a half-way house in Long Beach, California. MANROW left the half-way house and
knowingly violated the terms of his release. MANROW obtained $25;000 from a former
drug associate to flee California. MANROW. took a bus to Georgia and purchased the listed
` gray Toyota Corolla from his daughter MANROW purchased a cell phone and a U.S. map
iand drove to Oregon. While in Oregon, MANROW stole an Oregon license plate and
purchased a BB gun from Wal-mart for the future purpose of committing a bank robbe_r-y. 1
. MANROW drove to Arizona for the purpose of transporting marijuana
9. 1 MANROW was running low on money and decided he needed to rob banks
while he is awaiting contact from his former drug associate MANROW drove past the First
Bank located at 1559 North Litchfield Road in Goodyear,~ Arizona a`nd decided this was the
v bank he was going to rob. MANROW pulled into a nearby business complex and placed

3

Case 2:18-mj-O5167-D|\/|F Document- 1 Filed 11/16/18 Page 5 of 5

the stolen Oregon license plate on his vehicle. MANROW arrived at the bank and admitted
to presenting the demand note and displaying the gun. MANROW denied having a real gunn
and advised that the BB gun would be located 1n the vehicle along with the stolen money.
MANROW stated that the electronic device he presented to the teller was _ for testing
electrical outlets and_he used it to scare the teller into believing he would know if she
activated the alarm. MANROW stated that had he not'been caught he would have continued
to rob banks every two weeks or so until he started his drug trafficking n
REOUEST FOR AUTHORIZATION _

10. Based on the foregoing, 1 believe there is probable cause to arrest:CHARLE~S
RICHARD MANROW for the bank robbery referenced above in this document, in violation
dfri_dd 13 U.s.c. § 2113 (n) and (d). `

11. 1 declare under penalty of perjury under the laws of the United States of

America that the forgoing 1s true and correct.

Melony Barrett, Tasmrce Officer
Federal Bureau of Investigation»

Swor_n before me this j é day of November 201 8. l '

titan

HONORA_BLE DEBORAH M. FINE '
United States Magistrate Judge

